SUPPLEMENT DATED MARCH 17, 2010 TO THE PROSPECTUS FOR PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. DATED MAY 1, 2009 (as supplemented on May 4, 2009, May 21, 2009, June 19, 2009, August 25, 2009, September 18, 2009, October 16, 2009, November 12, 2009, December 17, 2009, December 21, 2009, January 11, 2010, and February 1, 2010) (Not all Accounts are offered in all variable annuity and variable life insurance contracts.) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. G OVERNMENT & H IGH Q UALITY B OND A CCOUNT On March 8, 2010, the Board of Directors for Principal Variable Contracts Funds, Inc. approved the following proposal: acquisition of the assets of the Government & High Quality Bond Account to be acquired by the Mortgage Securities Account This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Variable Contracts Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy statement/Prospectus that is expected to be mailed to record date acquired Account shareholders in May 2010. I NTERNATIONAL S MALL C AP A CCOUNT On March 8, 2010, the Board of Directors for Principal Variable Contracts Funds, Inc. approved the following proposal: acquisition of the assets of the International SmallCap Account to be acquired by the Diversified International Account This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Variable Contracts Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy statement/Prospectus that is expected to be mailed to record date acquired Account shareholders in May 2010. M ID C AP G ROWTH A CCOUNT I On March 8, 2010, the Board of Directors for Principal Variable Contracts Funds, Inc. approved the following proposal: acquisition of the assets of the MidCap Growth Account I to be acquired by the MidCap Blend Account This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Variable Contracts Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy statement/Prospectus that is expected to be mailed to record date acquired Account shareholders in May 2010. M ID C AP V ALUE A CCOUNT II On March 8, 2010, the Board of Directors for Principal Variable Contracts Funds, Inc. approved the following proposal: acquisition of the assets of the MidCap Value Account II to be acquired by the MidCap Blend Account This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Variable Contracts Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy statement/Prospectus that is expected to be mailed to record date acquired Account shareholders in May 2010. S HORT -T ERM B OND A CCOUNT On March 8, 2010, the Board of Directors for Principal Variable Contracts Funds, Inc. approved the following proposal: 1 acquisition of the assets of the Short-Term Bond Account to be acquired by the Short-Term Income Account This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Variable Contracts Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy statement/Prospectus that is expected to be mailed to record date acquired Account shareholders in May 2010. MANAGEMENT OF THE FUND Edge Asset Management, Inc. Craig Sosey is no longer a portfolio manager for the Accounts; delete references to Mr. Sosey from the Prospectus. Dirk Laschanzky is no longer a portfolio manager for the SAM Portfolios. 2
